     Case 2:97-cv-01895-KJM-KJN Document 377 Filed 09/11/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MANUEL MACHADO ALVAREZ,                          No. 2:97-cv-1895 KJM KJN P
12                       Petitioner,                   DEATH PENALTY CASE
13           v.                                        FINDINGS AND RECOMMENDATIONS TO
                                                       GRANT MOTION TO VACATE FINDINGS
14    WARDEN, San Quentin State Prison,                AND RECOMMENDATIONS AND TO
                                                       DISMISS PETITION AS MOOT
15                       Respondent.
                                                       FOURTEEN (14) DAY OBJECTION PERIOD
16

17

18           Petitioner was sentenced to death following a number of convictions in 1989 arising
19   from a series of events occurring in Sacramento County in May 1987. On April 3, 2019, the
20   undersigned issued Findings and Recommendations addressing the merits of the claims asserted
21   in Petitioner’s petition for writ of habeas corpus. (ECF No. 364.) Following a number of
22   unopposed requests for extension of time, Petitioner’s objections were to be filed no later than
23   September 22, 2020. (ECF No. 374.) On August 3, 2020, Petitioner’s counsel filed a Motion to
24   Vacate Findings and Recommendations and Dismiss Petition as Moot. (ECF No. 375.) On
25   August 25, 2020, a Supplemental Exhibit in Support of Motion to Vacate Findings and
26   Recommendations and Dismiss Petition as Moot was filed with the court. (ECF No. 376.) No
27   response has been filed by Respondent.
28
                                                       1
     Case 2:97-cv-01895-KJM-KJN Document 377 Filed 09/11/20 Page 2 of 3

 1          As noted in the motion filed August 3, 2020, and as confirmed by the Supplemental

 2   Exhibit thereto, Petitioner Manuel Machado Alvarez died July 3, 2020, of complications of

 3   COVID-19.

 4          As this court previously held:

 5                   Federal courts have jurisdiction to hear cases and controversies. U.S.
                     CONST. art. III, § 2. An actual controversy must exist between the
 6                   parties throughout all stages of the proceeding. Alvarez v. Smith,
                     ___U.S.___, 130 S. Ct. 576, 580 (2009). An action becomes moot
 7                   when the issues “are no longer ‘live,’” i.e., when the “parties lack a
                     legally cognizable interest in the outcome.” Powell v. McCormack,
 8                   395 U.S. 486, 496 (1969). I[n] these habeas proceedings the relief
                     sought, i.e., petitioner’s immediate release from custody, is unique to
 9                   the petitioner himself and cannot be transferred. “In other words, the
                     claims [are] extinguished upon [a] petitioner’s death and no party can
10                   be substituted for him.” Pennewell v. Carey, No. 2:06-cv-0598 JKS
                     EFB, 2008 WL 1860166, at * 1 (E.D. Cal. Apr. 23, 2008) (citing Fed.
11                   R. Civ. P. 25(a)). “Because petitioner’s death renders this case moot,
                     the petition for writ of habeas corpus should be dismissed as moot.”
12                   Garceau v. Woodford, 399 F.3d 1101 (9th Cir. 2005). See also Dove
                     v. United States, 423 U.S. 325 (1976) (dismissing a certiorari petition
13                   because petitioner had died); Griffey v. Lindsey, 349 F.3d 1157 (9th
                     Cir. 2003) (dismissing a petition for writ of habeas corpus as moot
14                   because petitioner had died).
15   Germino v. Marshall, No. CIV S-08-3010, 2010 WL 5393907, at *1 (E.D. Cal. Dec.
16   21, 2010).
17          Here, because an actual controversy no longer exists as a result of Petitioner’s death, the

18   petition for writ of habeas corpus is moot; Petitioner’s claims have been extinguished.

19          Accordingly, IT IS HEREBY RECOMMENDED that:

20          1. Petitioner’s motion (ECF No. 375) be granted;
21          2. The Findings and Recommendations dated April 3, 2019 (ECF No. 364) be vacated;

22                and,

23          3. The action be dismissed as having been rendered moot by Petitioner’s death.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

26   days after being served with these findings and recommendations, any party may file written
27   objections with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that
                                                        2
     Case 2:97-cv-01895-KJM-KJN Document 377 Filed 09/11/20 Page 3 of 3

 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3

 4   Dated: September 10, 2020

 5

 6

 7

 8
     /alva1895.fr
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
